Citation Nr: 9918217	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

In November 1987, he claimed service connection for a 
psychiatric disorder.  An April 1988 rating decision denied 
service connection for major depression.  In November 1989, 
he sought to reopen the claim, and a February 1990 rating 
decision again denied service connection for major 
depression.  In December 1994, he claimed service connection 
for PTSD.  This appeal arises from an April 1995 rating 
decision by the Huntington, West Virginia, Regional Office 
(RO) which denied the claim.

In an August 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the case for further development of the 
evidence.


REMAND

The August 1997 Board decision included a recitation of 
relevant evidence then of record, and a reiteration of that 
evidence is not warranted at this time.  Suffice to say that 
the evidence of record shows the veteran has been diagnosed 
with PTSD by private health care providers, that the basis 
for the diagnosis of PTSD has not been examined by VA 
adjudicators, and that the veteran has alluded to events in 
service which might constitute stressors sufficient to 
support a diagnosis of PTSD, but which events have not been 
verified.  Although recent changes in regulations require 
this remand, it will also afford the veteran and the RO 
another opportunity to supplement the evidentiary record.

In December 1994, when the veteran filed his claim for 
service connection for PTSD, 38 C.F.R. § 3.304(f), the 
applicable regulation, provided, in pertinent part, as 
follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

That regulation was recently amended and now provides, in 
pertinent part:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999).  The amendment 
implements a decision by the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims), Cohen v. Brown, 10 Vet.App. 128 (1997), which held 
that 38 C.F.R. § 3.304(f) did not accurately reflect the law 
of the governing statute.  The effective date of the 
amendment is March 7, 1997, the date the Cohen decision was 
issued by the Court.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting from Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).

A significant difference between the old and new versions of 
the regulation applicable to this case is the reference in 
the new one to 38 C.F.R. § 4.125(a).  That related section 
provides that diagnoses of mental disorders must conform to 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 
1994), published by the American Psychiatric Association, and 
known as "DSM-IV."  In December 1994, when the veteran 
filed his claim, the revised third edition of the Manual, 
published in 1987 and known as "DSM-III-R," was applicable.  
The traumatic event that will justify the diagnosis of PTSD 
is described differently in each Manual.  The previous 
description was:

The person has experienced an event that 
is outside the range of usual human 
experience and that would be markedly 
distressing to almost anyone, e.g., 
serious threat to one's life or physical 
integrity; serious threat or harm to 
one's children, spouse , or other close 
relatives and friends; sudden destruction 
of one's home or community; or seeing 
another person who has recently been, or 
is being, seriously injured or killed as 
the result of an accident or physical 
violence.

DSM-III-R, at 250.  The current description of a stressor 
event is:

The person has been exposed to a 
traumatic event in which he experienced, 
witnessed, or was confronted with actual 
or threatened death or serious injury, or 
a threat to the physical integrity of 
self or others and his response to the 
event involved intense fear, horror, or 
helplessness.

DSM-IV, at 424.  In this case, it is not entirely clear which 
events were relied upon by health care providers to diagnose 
PTSD.  Mental health professionals who have diagnosed PTSD 
should specify the events they believe the veteran 
experienced that meet the criteria for the diagnosis under 
either DSM-III-R or DSM-IV.  Once those health care providers 
identify the traumatic events upon which they have relied to 
make the PTSD diagnosis, the RO must determine, in its 
adjudication of the claim, which of those events relate to 
combat.  If the diagnosis is based upon events related to 
combat (as described by the veteran), then the RO must 
determine whether the veteran engaged in combat with the 
enemy.  38 C.F.R. § 3.304(f).

Another significant difference between the old and new 
regulations is the nature of the evidence needed to prove 
that the veteran engaged in combat with the enemy.  The old 
regulation referred to awards and decorations indicative of 
combat, while the new regulation does not contain that 
reference.  The new, seemingly less restrictive, regulation 
is consistent with judicial caselaw and, pursuant thereto, 
the determination as to whether the veteran engaged in combat 
with the enemy must be based on all the evidence of record 
and not just service department evidence regarding awards and 
decorations.  Dizoglio v. Brown, 9 Vet.App. 163(1996); Cohen, 
supra.  In this case, if the PTSD diagnosis is based upon 
events related to combat, then the RO must determine, based 
upon all the evidence of record, whether the veteran engaged 
in combat with the enemy.

Finally, if the stressor events described by the veteran, 
upon which the PTSD diagnosis is based, are not related to 
combat, or if they are related to combat but it is determined 
that the veteran did not engage in combat with the enemy, 
then the events upon which the PTSD diagnosis is based must 
be verified by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  In other words, if the claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994). 

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

With regard to stressor events, the veteran averred, in a 
January 1995 statement, that he was stationed in Vietnam in 
1968 and 1969, that his unit of assignment was the 3/7th 
Infantry, 199th Light Infantry Brigade, and that he served 
twelve months on the front line.  He said that he was in Long 
Binh during the Tet offensive of 1968, that they came under 
heavy mortar attack, that they had a lot of casualties, and 
that they were told that they killed at least 3,500 Viet Cong 
in May, June, and July.  Then he was sent to the field to the 
front line in a Headquarters and Headquarters Company, where 
he came under frequent "border" attacks, was in a number of 
fire fights and sniper attacks, and returned fire when fired 
upon.  He said he saw a lot of soldiers blown apart, and 
sometimes wished he were one of them; he could not remember 
the names of any of the dead.

At a March 1996 hearing, the veteran acknowledged that 
information he had provided to that point was general in 
nature.  He then testified that a patrol from his base camp 
was assigned to sweep a village and, when it got to the 
village, was ambushed.  When asked for the location of the 
base camp, he said that they held "a perimeter around Saigon 
and just all around Saigon."  When casualties from the 
patrol were returned, he and others were told to assist.  A 
friend of his, who was on the patrol and was killed and whose 
body was in a body bag, fell into his arms.  He could not 
remember the friend's name.  A sergeant said, "I tell you 
what I would do if it was me . . . .  I'd go get even."  
Later that day or the next, according to the veteran's 
account, he and two or three others were ordered to deliver 
signal operating instructions to units in the field.  He 
stated he was not sure of the number of soldiers that 
accompanied him, but one was an E-5 named [redacted] who 
was from Welch.  After delivering the signal operating 
instructions, he and his comrades went into Saigon, started 
drinking and smoking marijuana, and then returned to the 
village and shot some of the villagers.  He said he kicked in 
the door of a hooch and fired his weapon until he ran out of 
bullets.  The veteran said he and his comrades were 
"busted" to E-1.

In an effort to corroborate the veteran's testimony, the RO, 
in an April 1996 letter, queried the US Army and Joint 
Services Environmental Support Group (ESG) (since renamed the 
US Armed Services Center for Research of Unit Records 
(USASCRUR)).  ESG responded in February 1997 with the 
official 1969 history of the 3/7th Infantry, 199th Light 
Infantry Brigade.  That report did not verify the death of a 
friend of the veteran, nor did it verify that he and two or 
three other soldiers had assaulted the occupants of a 
Vietnamese village where an entire friendly patrol had been 
ambushed one or two days earlier.  The ESG report said that 
more detailed information would be needed to verify events to 
which the veteran alluded.

The August 1997 remand was intended, in part, to afford the 
veteran another opportunity to provide more detailed 
information.  The RO requested such information in a 
September 1997 letter to the veteran and, in a response dated 
the same month, the veteran said he had no additional 
evidence to present concerning events in service.

The veteran has testified that his assault on the Vietnamese 
village occurred in early April 1969, and that he and his 
comrades were court-martialed and reduced in rank.  In an 
effort to verify that statement, the RO obtained Morning 
Reports and records of disciplinary proceedings.  Those 
records showed that the veteran was reduced in rank from 
Private E-2 to Private E-1 on 3 April 1969.  However, the 
reduction was by way of nonjudicial punishment (under Article 
15 of the Uniform Code of Military Justice), not a court 
martial, and the offense was failure to obey a lawful order, 
not assault on Vietnamese civilians.

Although the RO has done an exemplary job of evidentiary 
development, one or two avenues of further inquiry remain.  
First, the veteran testified that [redacted] of Welch 
accompanied him when he assaulted Vietnamese civilians.  
Welch is not too distant from the RO, and Mr. [redacted] may 
have claimed VA benefits at some time.  Some effort should be 
made to locate him, and the results of that effort should be 
documented for the record.  If Mr. [redacted] is located, he 
should be asked to provide information concerning an April 
1969 assault he and the veteran (according to the veteran) 
made on Vietnamese civilians.  Information from Mr. [redacted] 
may necessitate further inquiry of USASCRUR.

The veteran's account about assaulting Vietnamese civilians 
raises another issue.  Service connection is granted only if 
disability was incurred in the line of duty and was not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1(m), 3.301.  Willful misconduct means 
an act involving conscious wrongdoing or known prohibited 
action.  38 C.F.R. § 3.1(n).  If health care providers relied 
for their diagnosis on the veteran's story about assaulting 
Vietnamese civilians, and credible evidence is obtained that 
corroborates that story, then the RO must determine whether 
that event constitutes willful misconduct.

Another avenue for inquiry relates to VA treatment for PTSD.  
Two records in the file from private health care providers 
refer to such treatment, and the August 1997 remand directed 
the RO to seek records of it.  Although the September 1997 RO 
letter to the veteran asked about VA treatment and the 
veteran failed to identify any, it is a well-settled rule 
that VA has constructive notice of its own documents even if 
they have not been made a part of the record.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  The RO should seek such 
records from appropriate VA hospitals.

Since this case must be remanded anyway, the veteran should 
be afforded another opportunity to provide more detailed 
information regarding stressor events.  He is advised, 
however, that the type of general information he reported on 
his January 1995 statement is inadequate.  Besides being too 
general, it did not show anything more than the ordinary 
stressful environment experienced by all those who serve in a 
combat zone.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
Moreover, in order to justify a diagnosis of PTSD, a stressor 
must be personally experienced.

With regard to the invitation to the veteran to submit more 
helpful evidence, the Board would emphasize that, where an RO 
requests information to enable it to obtain evidence in 
support of a claim, the veteran's cooperation with all such 
requests is essential and, as the Court of Appeals for 
Veterans Claims has emphasized, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  In 
this case, the veteran is advised that the outcome of his 
claim may well depend upon his sincere effort to provide 
information which will enable the RO to verify his claimed 
in-service stressors.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for PTSD.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, including relevant VA treatment 
records.

2.  The RO should contact all health care 
providers who have diagnosed PTSD and ask 
them to specify the events they believe 
the veteran experienced that meet 
criteria for the diagnosis as set forth 
in either DSM-III-R or DSM-IV.  In 
addition, they should report which 
events, if any, the veteran recurrently 
and intrusively reexperiences and the 
manner in which those events are 
reexperienced; whether the veteran has 
experienced true flashbacks accompanied 
by disorientation; and whether the 
veteran has demonstrated agitation and 
arousal when his experiences are probed.  
All factors upon which medical opinions 
are based must be set forth in the 
report.

3.  If health care providers relied, in 
diagnosing PTSD, upon the veteran's 
account of his assaulting Vietnamese 
civilians, the RO should make a 
reasonable effort to locate the "[redacted] 
[redacted]" alluded to by the veteran at 
the March 1996 hearing.  If that person 
is located, he should be asked to provide 
a statement regarding the April 1969 
events described by the veteran, i.e., 
the ambushed patrol, the death of the 
veteran's friend, the assault on 
Vietnamese civilians he and the veteran 
conducted, and the identity of others who 
participated in the assault.  The results 
of the effort to locate Mr. [redacted] 
should be documented for the record.

4.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals, or the United States Court of Appeals for 
Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision by the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


